Title: To James Madison from Richard Rush, 15 March 1821
From: Rush, Richard
To: Madison, James


                
                    Dear Sir,
                    London March 15. 1821.
                
                Your favor of the fourth of December came safely to hand, and with it the letter for Mr Joy, and one for Miss Wright, both of which have been delivered. Mr Smith into whose hands I put the latter, informs me that there was no difficulty in forwarding it to its destination. I have to beg, dear Sir, that you will without scruple commit to my care whatever letters you may have occasion to write to this country, and I would add indeed, that if you should ever wish any forwarded to any other part of Europe, opportunities by the way of England being the most frequent, I shall be at all times happy if you will entrust them to my charge. I beg you also to command me in all other ways whilst I stay here, in which it may ever occur to you that I can be useful. The friendship with which you have honored me, stands forward as among the first pleasures and gratifications of my life, and to be still kept in your recollection whilst I am away, keeps alive feelings in me that I shall ever greatly prize.
                Knowing that it was your wish to see a good answer to Malthus on population, I had great pleasure in sending you, about a month ago, Godwins work on this express subject. It was at a moment when I was not able to accompany it by a line, as I had wished, nor indeed had I then had the leisure to look into the book. I have since read it through, and with extraordinary interest. What is thought of it here, I do not yet know, as nobody in the circles where I chiefly move seems to be acquainted with it, and the Reviews have not yet that I have seen taken it in hand. But the book will probably make some noise in the world. Whatever Godwin writes, is calculated to set people to thinking, whether he be in the right or not; and it is understood that he is chiefly desirous that his fame should rest upon this work. It makes some startling appeals to the legislator and the political

economist. I see that he has fallen into some extravagant mis[s]tatements respecting our country; but the general current of his facts and reasoning, taking the work throughout, has something in it curious and awakening. He writes too much in a passion; yet, if passion does blunder sometimes it is also its characteristick to be energetick, and so is he in this work. He battles his cause fiercely, and with frequent if not constant success. It seems difficult to rise from his pages without looking upon a man in some new lights. We begin to regard him as an animal more rare and valuable than we had supposed; as no incumbrance to the earth in England, or even in China itself, and as proper to be brought into being in all countries by bounties, rather than kept away by prohibitions. I am afraid to say all that I think of his theory, not being able at present to carry my investigations enough into it to satisfy my own conclusions, and being too much under the influence of first impressions. I have for some years inclined to an opinion that the true policy of the United States would consist in extending the rights of citizenship to all new-comers upon terms far easier and more alluring than we do now; as Holland did in the best days of her history, and as Russia does at this moment. How then must this book have affected me? I shall wait with impatience for Malthus’s rejoinder. Rejoin I presume he will, after all the hard blows this formidable adversary has given him.
                The agricultural address with which you were so kind as to favor me a couple of years ago, contained sentiments, as nearly as I can recollect, in accordance with some of Godwins leading views. But perhaps I am wrong. Having been forced to part, as I formerly mentioned, with both my copies of the pamphlet, I regretted that I could not turn to it.
                Events of the highest moment are daily expected to take place in Italy. You will have seen the official letter of Lord Castlereagh respecting the merits of the dispute between Naples and Austria. That the troops of the latter may be discomfited in their unjustifiable invasion, is, I should say, the ardent wish of a majority of the people of this country; but not, I believe, of the ministry.
                Begging to join Mrs Rush in affectionate remembrances to Mrs Madison, I tender to you, dear Sir, the assurances of my perpetual respect and attachment.
                
                    Richard Rush
                
            